



Exhibit 10.3
UNCONDITIONAL PARENT GUARANTY
This continuing Unconditional Parent Guaranty (“Guaranty”) is entered into as of
October 2, 2017, by RGC RESOURCES, INC., a Virginia corporation (“Guarantor”),
in favor of each of the Holders (as defined below).
RECITALS
A.    Roanoke Gas Company, a Virginia corporation (the “Company”), and PGIM,
Inc. (fka Prudential Investment Management, Inc.) and each Prudential Affiliate
which became a party thereto (collectively, the “Purchasers”, and together with
their successors and assigns, the “Holders”) have entered into that certain
Private Shelf Agreement (as amended, restated, modified or replaced from time to
time, the “Shelf Agreement”) dated as of September 30, 2015 to provide for the
sale and issuance of the Company’s 3.58% Notes, due October 2, 2027 (as amended,
restated, modified or replaced from time to time, the “Notes”). All capitalized
terms used in this Guaranty which are defined in the Shelf Agreement and not
otherwise defined herein have the same meanings herein as set forth in the Shelf
Agreement, unless the context clearly requires otherwise.
B.    Guarantor is the parent corporation of the Company and will obtain
substantial direct and indirect benefit from the purchase of the Notes by the
Purchasers.
NOW, THEREFORE, to induce the Purchasers to enter into the Shelf Agreement and
purchase the Notes, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, Guarantor hereby represents, warrants, covenants and agrees as follows:
Section 1.Guaranty.
Section 1.1.    Unconditional Guaranty of Payment and Performance. The Guarantor
hereby guarantees to each Holder (a) the prompt payment in full, when due
(whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise) of the principal of and Make-Whole Amount, if any, and
interest on the Notes (including, without limitation, interest on any overdue
principal, Make-Whole Amount, if any, and, to the extent permitted by applicable
law, on any overdue interest) and all other amounts from time to time owing by
the Company under the Shelf Agreement and under the Notes, and (b) the prompt
performance and observance by the Company of all covenants, agreements and
conditions on its part to be performed and observed under the Shelf Agreement,
in each case strictly in accordance with the terms thereof (such payments and
other obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantor hereby further agrees that if the Company shall
default in the payment or performance of any of the Guaranteed Obligations, the
Guarantor will (x) promptly pay or perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration, by mandatory or
optional prepayment or otherwise) in accordance with the terms of such extension
or renewal and (y) pay to the holder of any Note such amounts, to the extent
lawful, as shall be sufficient




- 1 -

--------------------------------------------------------------------------------




to pay the costs and expenses of collection or of otherwise enforcing any of
such holder’s rights under this Agreement, including, without limitation,
reasonable counsel fees.
Section 1.2.    Separate Obligations. The Guarantor’s obligations hereunder are
independent of Company’s obligations and separate actions may be brought against
the Guarantor (whether action is brought against Company or whether Company is
joined in the action).
Section 2.    Representations and Warranties.
The Guarantor hereby represents and warrants that:


Section 2.1.    Organization; Power and Authority. The Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Guarantor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty and to
perform the provisions hereof.
Section 2.2.    Authorization, Etc. This Guaranty has been duly authorized by
all necessary corporate action on the part of the Guarantor, and this Guaranty
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 2.3.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule A to this Guaranty contains (except as noted therein)
complete and correct lists of (i) the Guarantor’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Guarantor and each other Subsidiary, (ii) the
Guarantor’s Affiliates, other than Subsidiaries, and (iii) the Guarantor’s
directors and senior officers.
(a)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule A as being owned by the Guarantor
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Guarantor or another Subsidiary free and clear of any Lien
that is prohibited by the Shelf Agreement.
(b)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse




- 2 -

--------------------------------------------------------------------------------




Effect. Each such Subsidiary has the corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts and proposes to transact.
(c)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule A and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Guarantor or any of its Subsidiaries
that owns outstanding shares of capital stock or similar equity interests of
such Subsidiary.
Section 2.4.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Guarantor of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Guarantor or any of
its Subsidiaries is bound or by which the Guarantor or any of its Subsidiaries
or any of their respective properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Guarantor or any of its Subsidiaries or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Guarantor any of its Subsidiaries.
Section 2.5.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Guarantor of this Guaranty.
Section 2.6.    Other Representations. Except as otherwise provided in Schedule
2.6 to this Guaranty, Guarantor makes all other representations and warranties
set forth in Section 5 of the Shelf Agreement as to itself and its Subsidiaries;
provided, that, for purposes of this Guaranty, references in Section 5 of the
Shelf Agreement to the Company and/or its Subsidiaries shall be deemed a
reference to the Guarantor and/or its Subsidiaries, and any references to a
schedule in Section 5 of the Shelf Agreement shall be deemed to be a reference
to Schedule 2.6 in this Guaranty.
Section 3.    General Waivers.     


The Guarantor hereby expressly waives notice of acceptance of and reliance upon
this Guaranty, diligence, presentment, demand of payment or performance, protest
and all other notices whatsoever, any requirement that the Holders exhaust any
right, power or remedy or proceed against the Company or against any other
person under any other guarantee of, or security for, or any other agreement,
regarding any of the Guaranteed Obligations. The Guarantor further agrees that
the occurrence of any event or other circumstance that might otherwise vary the
risk of the Company or the Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set‑off by, the Company or the Guarantor (other than the full and indefeasible
due payment and




- 3 -

--------------------------------------------------------------------------------




performance of the Guaranteed Obligations), shall not affect the liability of
the Guarantor hereunder. Further, and without limiting the foregoing, the
Guarantor further waives:
(a)    Any right to require the Holders to (i) proceed against Company or any
other person; (ii) proceed against or exhaust any security; or (iii) pursue any
other remedy. Any Holder may exercise or not exercise any right or remedy it has
against Company or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
(b)    Any defenses from disability or other defense of Company or from the
cessation of Company’s liabilities.
(c)    Any setoff, defense or counterclaim against any Holder.
(d)    Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Company. Until
Company’s obligations to the Holders have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Company.
(e)    Any right to enforce any remedy that any Holder has against Company.
(f)    Any rights to participate in any security held by the Holders.
(g)    Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Company to the Holders. Guarantor is
responsible for being and keeping itself informed of Company’s financial
condition.
(h)    The benefit of any act or omission by the Holders which directly or
indirectly results in or aids the discharge of Company from any of the
Obligations by operation of law or otherwise.
Section 4.    Obligations Unconditional.
The obligations of the Guarantor under this Guaranty constitute a present and
continuing guaranty of payment and not collectability and are absolute,
unconditional and irrevocable, irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of the Company under the Shelf
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent that the obligations of the Guarantor
hereunder shall be absolute, unconditional and irrevocable, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor hereunder which shall remain absolute and
unconditional as described above:




- 4 -

--------------------------------------------------------------------------------




(a)    any amendment or modification of any provision of the Shelf Agreement or
any of the Notes or any assignment or transfer thereof, including without
limitation the renewal or extension of the time of payment of any of the Notes
or the granting of time in respect of such payment thereof, or of any furnishing
or acceptance of security or any additional guarantee or any release of any
security or guarantee so furnished or accepted for any of the Notes;
(b)    any waiver, consent, extension, granting of time, forbearance, indulgence
or other action or inaction under or in respect of this Agreement or the Notes,
or any exercise or non-exercise of any right, remedy or power in respect hereof
or thereof;
(c)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company or any other Person or the properties or creditors of any of them;
(d)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, the Shelf Agreement, the Notes or any other agreement;
(e)    any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
person, any change in the ownership of any shares of capital stock of the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Company;
(f)    any default, failure or delay, willful or otherwise, on the part of the
Company or any other person to perform or comply with, or the impossibility or
illegality of performance by the Company or any other Person of, any term of the
Shelf Agreement, the Notes or any other agreement;
(g)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of the Shelf Agreement, the
Notes or any other agreement;
(h)    any lack or limitation of status or of power, incapacity or disability of
the Company or any trustee or agent thereof; or
(i)    any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing.
Section 5.    Reinstatement.
Notwithstanding any provision of the Shelf Agreement to the contrary, the
liability of Guarantor hereunder shall be reinstated and revived and the rights
of the Holders shall continue if and to the extent that for any reason any
payment by or on behalf of Guarantor or Company is rescinded or must




- 5 -

--------------------------------------------------------------------------------




be otherwise restored by the Holders, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by the Required Holders in their sole discretion;
provided, however, that if the Required Holders choose to contest any such
matter at the request of Guarantor, Guarantor agrees to indemnify and hold
harmless the holders of the Notes from all costs and expenses (including,
without limitation, reasonable attorneys’ fees) of such litigation. To the
extent any payment is rescinded or restored, Guarantor’s obligations hereunder
shall be revived in full force and effect without reduction or discharge for
that payment.


Section 6.    No Waiver; Amendments.
No failure on the part of any holder of any Note to exercise, no delay in
exercising and no course of dealing with respect to, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. This Guaranty may not be amended or
modified except by written agreement between Guarantor and the Required Holders,
except that any amendment or modification to Section 1 shall require the consent
of each Holder.


Section 7.    Compromise and Settlement.
No compromise, settlement, release, renewal, extension, indulgence, change in,
waiver or modification of any of the Obligations or the release or discharge of
Company from the performance of any of the Obligations shall release or
discharge Guarantor from this Guaranty or the performance of the obligations
hereunder.


Section 8.    Notice.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:
(i)    if to any Holder or its nominee, to such Holder or nominee at the address
specified for such communications in Schedule A to the Shelf Agreement, or at
such other address as such Holder or nominee shall have specified to the
Guarantor in writing, or
(ii)    if to the Guarantor, to the Guarantor at the address set below, or at
such other address as the Guarantor shall have specified to the Holders in
writing:
519 Kimball Avenue




- 6 -

--------------------------------------------------------------------------------




Roanoke, Virginia 24016


Notices under this Section 8 will be deemed given only when actually received.
Section 9.    Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty, the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Guarantor pursuant to this Guaranty
shall be deemed representations and warranties of the Guarantor under this
Guaranty. Subject to the preceding sentence, this Guaranty embodies the entire
agreement and understanding between each Purchaser and the Guarantor and
supersedes all prior agreements and understandings relating to the subject
matter hereof.
Section 10.    Severability.
Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 11.    Subordination of Indebtedness.
Any indebtedness or other obligation of Company now or hereafter held by or
owing to Guarantor is hereby subordinated in time and right of payment to all
obligations of Company to the Holders, except as such indebtedness or other
obligation is expressly permitted to be paid under the Shelf Agreement; and such
indebtedness of Company to Guarantor is assigned to the Holders as security for
this Guaranty, and if such Holders so request shall be collected, enforced and
received by Guarantor in trust for the Holders and to be paid over to such
holders on account of the Guaranteed Obligations of Company to such Holders, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty. Any notes now or hereafter evidencing such
indebtedness of Company to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to the Holders. Nothing in
this Section 11 shall prohibit the Company from making, or Guarantor from
accepting, any scheduled payment of principal or interest on any subordinated
indebtedness at a time when no Default or Event of Default has occurred and is
continuing.


Section 12.    Payment of Expenses.
Guarantor shall pay, promptly on demand, all Expenses incurred by any Holder in
defending and/or enforcing this Guaranty. For purposes hereof, “Expenses” shall
mean costs and expenses (including reasonable fees and disbursements of any law
firm or other external counsel and the allocated




- 7 -

--------------------------------------------------------------------------------




cost of internal legal services and all disbursements of internal counsel) for
defending and/or enforcing this Guaranty (including those incurred in connection
with appeals or proceedings by or against Guarantor under the United States
Bankruptcy Code, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with Guarantor’s creditors, or proceedings seeking reorganization, arrangement,
or other relief).


Section 13.    Assignment.
This Guaranty shall be binding upon and inure to the benefit of Guarantor and
the Holders and their respective successors and assigns, except that Guarantor
shall not have the right to assign Guarantor’s rights hereunder or any interest
herein without the prior written consent of the Holders, and such direction may
be granted or withheld in Holders’ sole discretion. Any such purported
assignment by Guarantor without the Holders’ written consent shall be void.


Section 14.    Governing Law; Jurisdiction and Process; Waiver of Jury Trial.
(a)    This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the Commonwealth of
Virginia excluding choice‑of‑law principles of the law of such Commonwealth that
would permit the application of the laws of a jurisdiction other than such
Commonwealth.
(b)    The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any Virginia State or federal court sitting in the city of Roanoke, over any
suit, action or proceeding arising out of or relating to this Guaranty. To the
fullest extent permitted by applicable law, the Guarantor irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
(c)    The Guarantor consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in
Section 14(b) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 8 or at such other address of which
such Holder shall then have been notified pursuant to said Section. The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 14 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the holders of
any of the Notes may




- 8 -

--------------------------------------------------------------------------------




have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH.
Section 15.    Electronic Delivery.
Delivery of an executed signature page of this Guaranty by telecopy or other
electronic means shall be effective as delivery of a manually executed signature
page of this Guaranty.
[Signature on Following Page]





 
 
GUARANTOR:
 
 
 
 
 
 
 
RGC RESOURCES, INC.
 
 
 
 
 
 
 
By: /s/ John S. D'Orazio                             
 
 
 
        Name: John S. D'Orazio
 
 
 
        Title: President
 
 
 
 
 
 
 
By: /s/ Paul W. Nester                                 
 
 
 
        Name: Paul W. Nester
 
 
 
        Title: Chief Financial Officer
 
 
 
 
 









- 9 -

--------------------------------------------------------------------------------






SUBSIDIARIES OF THE GUARANTOR AND OWNERSHIP OF SUBSIDIARY STOCK




Guarantor has the following Subsidiaries:


Roanoke Gas Company
RGC Midstream, LLC
Diversified Energy Company


Each of such Subsidiaries is a Virginia corporation or Virginia limited
liability company, and Guarantor owns 100% of the outstanding capital stock or
other equity interest of each such Subsidiary. Guarantor has no Affiliates other
than such Subsidiaries.


Guarantor’s directors are the following:


John B. Williamson, III
John S. D’Orazio
Raymond D. Smoot, Jr.
Maryellen F. Goodlatte
S. Frank Smith
J. Allen Layman
Nancy Howell Agee
George W. Logan
Abney S. Boxley, III


Guarantor’s senior officers are the following:


John B. Williamson, III        Chairman
John S. D’Orazio            President and CEO
Howard T. Lyon            Assistant Secretary and Assistant Treasurer
Paul W. Nester            Vice President, Treasurer, Secretary and CFO
Robert L. Wells, II            Vice President, Information Technology




SCHEDULE A
(to Unconditional Parent Guaranty)

--------------------------------------------------------------------------------






OTHER REPRESENTATIONS


1.Regarding Sections 5.2, 5.6, 5.7 and 5.12 of the Shelf Agreement:
For purposes of the representations made by Guarantor, any reference to the
Agreement or the Notes in Sections 5.2, 5.6, 5.7 and 5.12 of the Shelf Agreement
shall be deemed to be a reference to this Unconditional Parent Guaranty (the
“Parent Guaranty”).
2.    Regarding Section 5.4 of the Shelf Agreement:
Guarantor has the following Subsidiaries:


Roanoke Gas Company
RGC Midstream, LLC
Diversified Energy Company


Each of such Subsidiaries is a Virginia corporation or Virginia limited
liability company, and Guarantor owns 100% of the outstanding capital stock or
other equity interest of each such Subsidiary. Guarantor has no Affiliates other
than such Subsidiaries.


Guarantor’s directors are the following:


John B. Williamson, III
John S. D’Orazio
Raymond D. Smoot, Jr.
Maryellen F. Goodlatte
S. Frank Smith
J. Allen Layman
Nancy Howell Agee
George W. Logan
Abney S. Boxley, III


Guarantor’s senior officers are the following:


John B. Williamson, III        Chairman
John S. D’Orazio            President and CEO
Howard T. Lyon            Assistant Secretary and Assistant Treasurer
Paul W. Nester            Vice President, Treasurer, Secretary and
                            CFO


SCHEDULE 2.6
(to Unconditional Parent Guaranty)

--------------------------------------------------------------------------------





Robert L. Wells, II            Vice President, Information Technology


3.    Regarding Section 5.5 of the Shelf Agreement:
Guarantor, together with the Company, has delivered the financial statements of
Guarantor and its Subsidiaries that are listed in Schedule 5.5 to the Shelf
Agreement.
4.    Regarding Section 5.15 of the Shelf Agreement:
The outstanding Indebtedness of Guarantor and its Subsidiaries (which, other
than Indebtedness of the Company, consists entirely of Guaranties entered into
by Guarantor) is listed on Schedule 5.15 to the Shelf Agreement, except that RGC
Midstream, LLC (“Midstream”) has incurred Indebtedness (a) to Union Bank & Trust
(“Union”) in an amount of $3,183,719.96 as of June 30, 2017 (which can increase
to a maximum of $15,000,000) and (b) to Branch Banking and Trust Company (BB&T”)
in an amount of $2,122,479.97 as of June 30, 2017 (which can increase to a
maximum of $10,000,000), which Indebtedness is unsecured and is guaranteed by
Guarantor.
Guarantor has given Wells Fargo Bank, National Association (“Wells”) a Lien on
all monies, securities and other property of Guarantor in the possession of or
on deposit with Wells, to secure Guarantor’s obligations under a Guaranty.
Various covenants in agreement with Wells, Union and BB&T restrict the ability
of Guarantor, the Company and Midstream to incur Indebtedness unless prescribed
ratios are not exceeded. Such ratios would not be exceeded by reason of the
execution and delivery of the Notes or the Unconditional Parent Guaranty, and
such agreements would not prohibit Guarantor from guaranteeing the payment of
the Notes. In addition, until certain conditions are satisfied, Midstream is
generally prohibited from incurring Indebtedness.
5.    Regarding Section 5.17 of the Shelf Agreement:
Guarantor does not represent that it is not subject to regulation under the
Public Utility Holding Company Act of 2005, as amended.








    